The opinion of the court was delivered by
Bennett, J.
The marriage of Israel Sheldon with Charlotte Perry, he then having a wife living, was void, and the issue illegitimate. By the principles of the common law, it is well settled, that the place where born is the place of the settlement of a bastard child, in cases free from fraud. It seems Charlotte Perry had, at the time of the pretended marriage with Israel Sheldon, in 1807, a derivative settle*390ment in Springfield ; and she, also, gave birth to John Sheldon in Springfield, while on a visit of some three months with her friends. It is admitted that, by the principles of the common Jaw, Springfield was the place of the settlement of John Sheldon at the time of his birth. The mother had not, at thattime, gained a settlement in any other place — not in Charlotte, by means of her marriage with Israel Sheldon, as that was void; not in her own right in Manchester, as she moved into that place in June, 1810, and John Sheldon was born in the fall of the same year. Whether, then, the settlement of a bastard child follows the settlement of the mother, or whether it has a settlement where born, the settlement of this John Sheldon was at Springfield ; and this settlement continues until another is acquired, either in his own right, or else a derivative one.
It is urged, in argument, that this child, afterwards, gained a derivative settlement from his mother in Manchester, and if not so, that he must have gained a settlement there in his own right. The act of 1797 expressly provided that the settlement of a bastard child should follow that of the mother. By the act of 1801, there is no provision as to the place of settlement of bastards ; but they are left as at common law. In 1817, the subject of settlements again engaged the attention of the legislature, and in the act of that year it was again provided that the settlement of a bastard shall follow that of the mother. The question in this case is to be settled under the act of 1801. There seems no good reason to prevent Charlotte Perry from having gained a settlement in Manchester, in her own right. She was not the wife of Israel Sheldon, and she lived there more than the requisite time. Third persons in interest may well impeach, collaterally, the validity of a marriage. Middleborough v. Rochester, 12 Mass. R. 363; Mountholly v. Andover, 11 Vt. R. 226. The warning out of Israel Sheldon and his family can have no effect. In no proper sense was she a part of his family ; which includes those and those only whom, by law, he was bound to support. 2 Vt. R. 158.
The question, then, returns — did Charlotte Perry communicate a derivative settlement to her illegitimate child, John Sheldon ? By the last clause of the first section of the act of 1797, it is provided, “ that every bastard child shall be *391deemed and adjudged to be settled in the town or place of the last legal settlement of his, or her mdther.” By the act of 1801, the first section of the act of 1797 is repealed; and in that act there is no provision relative to the settlement of bastard children. The law of 1801 was in force until 1817, when an act was passed, which, among other things, provided that illegitimate children should have the settlement of their mother, and the act of 1801 was repealed. By the principles of English common law, it is well understood that an illegitimate child cannot obtain a derivative settlement from its putative father or its mother. But it is urged that this doctrine is unreasonable, as it may expose a tender infant to be separated from its natural mother; and this court is now judicially called upon, for the first time, to introduce, as the law of this state, the principles that have obtained in Connecticut from an early day, where, as judge Peters (6 Conn. R. 36) somewhat quaintly observes, they have discovered, that a bastard is the child of its mother, and consequently, can acquire a derivative settlement from her. But we have heard of no practical difficulties or hardships among us, arising from the principles of the common law. The same objection might be made against the principle, that, when a widow gains a settlement by marriage, her children, by a former marriage, do not follow her settlement, thus obtained, but still retain that of their deceased father.
As, with us, the law relative to derivative settlements of illegitimate children, from 1801 up to 1817, depended upon the principles of the common law, the decisions which have been made in the common law courts in England, are authorities for us, and alike binding as on other questions arising upon the common law. Besides, when the provisions of the act of 1797 were repealed by that of 1801, and, in 1817, the law was again restored, altering the rule of the common law, it is a fair inference, that the legislature contemplated the legal result, in the meantime, to have followed, (that is, a restoration of the common law rule) and that it had followed. We think it safest that we should adhere to the common law rule; and be satisfied with administering the law as we find it. It is always of dangerous tendency for a court to intro-' duce, in their discretion, a new rule to govern the rights of parties, unknown at common lark.
*392, It is also claimed, that, if John Sheldon failed to acquire a derivative settlement in Manchester, from his mother, he "must have gained one in his own right. It seems that he lived with his mother in Manchester till he was about four years of age. In the case of Wells v. Westhaven, 5 Vt. R. 326, it was held that an infant daughter of 12 years of age, who had gone with her mother into Westhaven to live with her step-father, did not gain a settlement, under the act of 1801, by her residence there, more than a year without being warned out. The court say, — “ she may be considered as going there for education.” In the case before us, the child was taken to Manchester for nurture. The statute, which provided that “ all ‘ and every person coming into, and residing within any town ‘ in this state, (not being warned out) should, after one year, ‘ gain a settlement in such town,” can only include those who come to reside in the ordinary way; and to extend it to those who, from their tender years, or idiocy, were incapable of acting for themselves, would, indeed, be a strange construction. In Massachusetts they had a statute similar in its provisions, to our statute of 1801, and in the case of Somerset v. Dighton, 12 Mass. R. 383, the court held that the provision, requiring persons to be warned out, to prevent their acquiring a settlement, did not extend to minors, although illegitimate. The provisions of the Massachusetts statute are qs broad as ours. The words are, “ all persons, citizens of this commonwealth, who resided, &c,” It is a common rule, relative to the construction of statutes, .to give them such a construction as will best effectuate the intention of the legislature. In some cases, the letter of the statute may, by an equitable construction, be restrained, and in others, it must be enlarged; and in some instances, the construction has been contrary to the letter. We think it is quite manifest, that the general words of the fourth section of the act of 1801, though the terms, “all and every person,” are used, were not intended to include persons incapable of acting for themselves, but only such as were competent to gain a settlement by residence, if not prevented by being warned out.
The result, then, to which we arrive is, that John Sheldon had not a settlement in Manchester, at the time of his death, in 1842, but still retained, up to his death, his settlement in *393By the marriage the wife acquired a derivative Springfield. settlement from the husband. Wells v. Westhaven, 5 Vt. R. 325; and, upon his death, the widow and children were properly removed to Springfield.
The judgment of the county court is affirmoc}.

V.